Citation Nr: 1124628	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for neurodermatitis, adenomas, cysts, and chloracne, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, to include whether new and material evidence has been submitted to reopen the claim for service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

For reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD on the merits and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Neurodermatitis, adenomas, and cysts were not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between the Veteran's current neurodermatitis, adenomas, and cysts and his active service.

2.  There is no objective evidence establishing that the Veteran has been diagnosed with chloracne at any time.

3.  The March 1983 rating decision that denied service connection for PTSD was not appealed and is final.

4.  The evidence received since that March 1983 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for neurodermatitis, adenomas, cysts and chloracne have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

Given the Board's favorable disposition to reopen the claim for service connection for PTSD, the Board finds that no discussion of VCAA compliance concerning this issue is necessary at this time.

For the issue of entitlement to service connection for neurodermatitis, adenomas, cysts, and chloracne, in January 2008 and June 2008 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate this claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters, as well as a May 2010 letter, also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, a VA hospital summary, private treatment records, an information sheet regarding U.S. Army Support Commands, a VA examination report, and a newspaper article.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection for neurodermatitis, adenomas, cysts, and chloracne, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Neurodermatitis, Adenomas, Cysts, and Chloracne

In addition to the above regulations governing service connection, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Veteran contends that he developed neurodermatitis, adenomas, cysts, and chloracne as a result of his exposure to Agent Orange during his service in the Republic of Vietnam.  After careful consideration of all procurable and assembled data, the Board finds that service connection for neurodermatitis, adenomas, cysts, and chloracne is not warranted on any basis.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of any neurodermatitis, adenomas, cysts, or chloracne.  As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to an herbicide agent in service is presumed.

Post-service private treatment records reflect the following findings.  In January 2002, an MRI of the Veteran's brain revealed a small cystic area identified in the left thalamus.  In December 2002, the Veteran complained of itchy lesions on his scalp and was diagnosed with Picker's nodules, with benign nature of lesions.  In May 2005, he again complained of lesions on his scalp and was diagnosed with Picker's nodules / localized neurodermatitis.  In July 2005, a colonoscopy revealed multiple polyps and adenomas in the Veteran's colon which were removed.

In a July 2008 statement, the Veteran noted having pre-cancerous adenomas removed from his colon and also that he had been diagnosed with a spot deep in his brain with potential convulsive side effects.  He also noted that his scalp was covered with domed lesions, with the same lesions (as well as scar tissue) under and around his eyes.  He further noted that his left earlobe had a recurring large cyst.

The Veteran underwent a VA PTSD examination in February 2009.  On that occasion, it was noted that he suffered from a thalamic lesion and recurring sebaceous cysts.

On his September 2009 VA Form 9, the Veteran alleged that he currently had several types of lesions on his scalp, as well as past and present chloracne lesions and scarring around his eyes and cheekbones.  He alleged that during the Vietnam War, he was warned by superiors not to show up at sick call in a hostile fire zone for skin conditions, especially any condition that resembled sunburn, and that anyone who did would be subject to punishment.  As a result, he stated that he skipped sick call in service and instead relied on over the counter acne medications and topical steroids for what he called his Agent Orange symptoms.

With regard to service connection on a presumptive basis as a result of herbicide exposure, the Board notes that neurodermatitis, adenomas, and cysts are not disabilities recognized by VA as being due to herbicide exposure, and therefore they are not subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010.  Further, no medical professional has suggested that the Veteran's neurodermatitis, adenomas, and cysts are related to herbicide exposure.  Additionally, the evidence of record does not show that the Veteran has ever been diagnosed with chloracne or any other acneform disease consistent with chloracne at any time.  Accordingly, even though the Veteran's service in the Republic of Vietnam during the Vietnam era has been confirmed, service connection for neurodermatitis, adenomas, cysts, and chloracne on a presumptive basis as a result of herbicide exposure is not warranted.

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Upon review of the record, the Board finds that service connection for neurodermatitis, adenomas, cysts, and chloracne is not warranted on any basis.  Despite the Veteran's report on his September 2009 VA Form 9 that he skipped sick call in service and instead self-treated his "Agent Orange symptoms" with over the counter acne medications and topical steroids, his service treatment records are negative for any complaints, diagnosis, or treatment of neurodermatitis, adenomas, cysts, or chloracne.  Importantly, the Veteran denied having skin diseases on his Report of Medical History completed in conjunction with his separation from service.  The Board finds his denial of skin diseases contemporaneous with service to be more probative and credible than his current contention of experiencing a skin disorder in service.  Further, post-service private treatment records reflect that the Veteran was not diagnosed with neurodermatitis, adenomas, or cysts until more than 27 years after his service discharge, and the evidence of record does not show that the Veteran has ever been diagnosed with chloracne or any other acneform disease consistent with chloracne at any time.

With regard to neurodermatitis, adenomas, and cysts, while the Veteran contends that these disorders are related to his military service, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In this regard, medical disorders such as neurodermatitis, adenomas, and cysts require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current symptoms requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current neurodermatitis, adenomas, and cysts is not competent medical evidence.  

The Board notes that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion with regard to whether the Veteran's neurodermatitis, adenomas, and cysts are related to his military service.  However, as outlined above, there is no competent and credible evidence that any such disorders were present in service, as evidenced by the negative service treatment records and the Veteran's denial of any skin disorder at separation.  Furthermore, the record does not contain any competent evidence to suggest a possible association between the Veteran's current neurodermatitis, adenomas, and cysts and service.  Thus, under these circumstances, the Board has no duty to obtain a medical opinion addressing service connection for these disorders.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to chloracne, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the evidence of record reflects that the Veteran has not been diagnosed with chloracne or any other acneform disease consistent with chloracne at any time, service connection for chloracne is not warranted on any basis and must be denied.

In sum, the Board finds that the most competent and probative evidence indicates that neurodermatitis, adenomas, and cysts were not shown in service or for many years thereafter, and there is no competent evidence suggesting a link between these disorders and his active service.  Furthermore, there is no objective evidence establishing that the Veteran has been diagnosed with chloracne at any time.  Accordingly, service connection for neurodermatitis, adenomas, cysts, and chloracne is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for neurodermatitis, adenomas, cysts, and chloracne, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


New and Material Evidence to Reopen the Claim for Service Connection for PTSD

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for PTSD was previously denied in a March 1983 rating decision.  The claim was denied at that time as there was no diagnosis of PTSD of record, and no evidence of a stressor during service.  The evidence of record at that time included service treatment records and a VA hospital summaries showing treatment for alcoholism.  The Veteran's service treatment records are negative for any complaints, findings, or treatment of any acquired psychiatric disorder.  

The evidence received since the 1983 decision includes service personnel records, statements and treatment reports from private medical providers, statements from the Veteran, and a VA examination report.  

The Veteran has described several in-service stressor events, including a mortar attack by the Viet Cong on his compound during which two of his fellow troops were killed.  The Veteran reported that this attack occurred in January 1972 when he was stationed with the Headquarters Detachment U.S. Army Support Command in Cam Ranh Bay, Vietnam.  His service personnel records confirm that he served with this unit in Cam Ranh Bay from August 1971 to April 1972.  Other records confirm that Cam Ranh Bay was attacked by the enemy in November 1971, January 1972, and March 1972.

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran's primary stressor related to PTSD was combat exposure in Vietnam; however, the examiner went on to conclude that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with depressive disorder not otherwise specified, as well as alcohol dependence in long term stable remission.  The examiner explained that the Veteran currently continued to have problems with depressive disorder not otherwise specified with aspects of PTSD, but not enough symptomatology for a current diagnosis of PTSD.  The examiner expressed his belief that the Veteran originally had a fairly serious problem with combat related PTSD, which was manifested in depressive symptomatology and self medication with alcohol that resulted in alcohol dependence.  However, starting in 2000, he obtained effective treatment, resulting in some continued symptoms of depression but at a markedly reduced level of severity.  The examiner went on to note that there were still suggestions of the PTSD that was likely a major factor in the development of the Veteran's depression; however, there did not appear to be sufficient current symptomatology for a diagnosis of PTSD, primarily because of the Veteran having gotten effective treatment, rather than because the issues had become unimportant.

The evidence received since the prior denial includes evidence confirming a stressor and evidence which suggests the Veteran has some symptoms consistent with PTSD.  Although a diagnosis of PTSD was not provided, the threshold for reopening a claim is low.  Moreover, one of the elements upon which the claim was denied has been substantiated-that is, a stressor has been confirmed.  The Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material and the claim for service connection for PTSD is reopened.


ORDER

Entitlement to service connection for neurodermatitis, adenomas, cysts, and chloracne, to include as a result of exposure to herbicides, is denied.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened and to this extent only the appeal is granted.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for PTSD on the merits and for an acquired psychiatric disorder.

The record reflects that the Veteran was authorized to receive the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.  His service treatment records are negative for any complaints, findings, or treatment of any acquired psychiatric disorder.  However, he has described several in-service stressor events, including a mortar attack by the Viet Cong on his compound during which two of his fellow troops were killed.  The Veteran reported that this attack occurred in January 1972 when he was stationed with the Headquarters Detachment U.S. Army Support Command in Cam Ranh Bay, Vietnam.  His service personnel records confirm that he served with this unit in Cam Ranh Bay from August 1971 to April 1972 and other records confirm that Cam Ranh Bay was attacked by the enemy in November 1971, January 1972, and March 1972.

Following his discharge from service, a VA hospital summary reveals that the Veteran was hospitalized for 30 days in January 1983 for chronic alcoholism.  The post-service medical evidence of record also reflects that the Veteran was hospitalized at a private facility (Brockton Hospital) for two weeks in November 2000 for an episode of severe depression, at which time he began taking psychiatric medication for treatment.  In a March 2008 statement, the Veteran's private physician stated that the Veteran had been receiving outpatient care at Brockton Hospital ever since this November 2000 hospitalization, and that he had been diagnosed with major depression, chronic recurrent with anxiety.  On remand, the RO/AMC should attempt to obtain all available treatment records from the Brockton Hospital after obtaining an authorization from the Veteran.

The Veteran underwent a VA PTSD examination in February 2009.  On that occasion, his pertinent military history was outlined, and it was noted that he had suffered from panic attacks several times a year from the late 1970s until 2000 (at which time he was prescribed psychiatric medication).  It was noted that the Veteran saw his earlier drinking as at least partly an attempt at self-medication for panic attacks.  The Veteran also attributed his current (and former) psychiatric symptoms to combat stress exposure, as well as to aftermath of his alcohol dependence.

The February 2009 examiner noted that the Veteran's primary stressor related to PTSD was combat exposure in Vietnam; however, the examiner went on to conclude that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner instead diagnosed the Veteran with depressive disorder not otherwise specified, as well as alcohol dependence in long term stable remission.  The examiner explained that the Veteran currently continued to have problems with depressive disorder not otherwise specified with aspects of PTSD, but not enough symptomatology for a current diagnosis of PTSD.  The examiner expressed his belief that the Veteran originally had a fairly serious problem with combat related PTSD, which was manifested in depressive symptomatology and self medication with alcohol that resulted in alcohol dependence.  However, starting in 2000, he obtained effective treatment, resulting in some continued symptoms of depression but at a markedly reduced level of severity.  The examiner went on to note that there were still suggestions of the PTSD that was likely a major factor in the development of the Veteran's depression; however, there did not appear to be sufficient current symptomatology for a diagnosis of PTSD, primarily because of the Veteran having gotten effective treatment, rather than because the issues had become unimportant.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, given the above, the Veteran should now be afforded a new VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether he currently has an acquired psychiatric disorder as a result of his military service, to include the verified in-service stressor of an enemy attack on his unit in January 1972.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for an acquired psychiatric disorder since his discharge from service (to include all available treatment records from the Brockton Hospital in Brockton, Massachusetts).  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current acquired psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, to include the verified in-service stressor of an enemy attack on the Veteran's unit in January 1972.  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


